On behalf of 
the Government and the people of the Republic of San 
Marino, I wish to congratulate Her Excellency Haya 
Rashed Al-Khalifa on her election as President of the 
General Assembly at its sixty-first session. I am 
confident that her abilities and expertise will be key to 
the success of this session. Along with my satisfaction 
on the election to such a high position of a woman after 
so many years, I add my best wishes. 
 I also wish to thank the outgoing President, 
Mr. Jan Eliasson, for his valuable work and total 
commitment and resolve in implementing the reform 
programme started by the Secretary-General. 
 The Republic of San Marino firmly believes that 
the role of the United Nations needs strengthening in 
order to enable the Organization to operate as 
efficiently as possible and with optimal coordination 
among its bodies. With special reference to the General 
Assembly, the most important decision-making body of 
the United Nations, San Marino believes that it should 
focus more closely on the actual implementation of its 
resolutions and create mechanisms to make its 
decisions more binding. 
 For the small and medium-sized countries that 
represent the majority of the Member States, the 
revitalization of the General Assembly — the main and 
sometimes only forum in which they can make their 
voice heard — is essential. Indeed, the General 
Assembly is the organ that fully implements the 
principles of democracy and equal representation upon 
which this Organization is founded. 
 There is no doubt that Security Council reform is 
the other major objective of the United Nations. San 
Marino believes that it is necessary to resume dialogue. 
In our opinion, the new Security Council should be 
  
 
06-53341 16 
 
founded upon a flexible base so that it can adjust 
appropriately to future changes. The enlargement and 
democratization of the Council can only improve peace 
processes and thereby the defence of the weakest 
Member States. 
 San Marino also expresses its deep satisfaction 
with the new Human Rights Council, which is already 
fully operational. We hope that there will be a clear 
division of tasks between the Human Rights Council 
and the General Assembly in order to avoid duplication 
and ensure complementarity and efficiency in a 
balanced relationship and mutual independence. 
 San Marino followed with great interest the 
intense negotiations leading to the adoption on 30 June 
of the resolution on the follow-up to the 2005 World 
Summit, including the Millennium Development 
Goals, and fully endorses the call of the President of 
the Assembly to focus attention at this general debate 
on setting up a global partnership for development. 
That goal is a fundamental step towards the eradication 
of poverty and the achievement of the other 
Millennium Goals. To do so, however, cooperation at 
all levels is essential and San Marino is ready to make 
its own concrete contribution. 
 The development goals are also the key points of 
the programme that San Marino will present when it 
assumes the chairmanship of the Committee of 
Ministers of the Council of Europe in mid-November. 
During its chairmanship, which is extremely important 
to the Republic, San Marino will also address other 
global issues, such as intercultural and interreligious 
dialogue. 
 The Republic of San Marino, in line with its 
centuries-old history of peace, democracy and freedom, 
is particularly sensitive to the need, in today’s 
international context characterized by growing tensions 
and violent contrasts, to promote dialogue among 
cultures and religions based on respect for diversity 
and universally recognized human rights. 
 In that regard, I wish to reiterate the 
determination of the Government and institutions of 
San Marino to guarantee all possible support to the 
international community for the achievement of those 
objectives. It is in that spirit that my country has 
consistently demonstrated its solidarity with the most 
disadvantaged people and circumstances and has 
acceded to legal instruments particularly important to 
the promotion and achievement of international 
cooperation in the search for dialogue and the 
affirmation of the principles of tolerance and 
understanding. Thus, intercultural and interreligious 
dialogue constitutes the basis of any peace process and 
the most powerful tool to reject all forms of extremism, 
which unfortunately, as we know, often turns into 
terrorism. 
 During our chairmanship of the Committee of 
Ministers, to begin in November, I will seek to 
organize a meeting with the Assembly on that 
important subject. 
 In that context, we cannot but think of the Middle 
East, in particular the situation in Lebanon, where the 
United Nations is committed to a new difficult peace 
mission, which we sincerely hope will have a 
successful outcome. Only a year ago, San Marino 
expressed from this rostrum its confidence and hope in 
the peace process and in the good will of the parties 
involved in the protracted conflict. After a series of 
violent attacks, mostly against civilians and innocent 
people, as always, the only achievement so far has 
been an unstable ceasefire. To help alleviate that 
suffering, San Marino has decided, in line with its 
centuries-old tradition of solidarity, to offer a special 
contribution for humanitarian aid in Lebanon. 
 San Marino has welcomed with great satisfaction 
the establishment of the Peacebuilding Commission as 
the ideal institutional response to post-conflict 
situations. The history of my country is deeply rooted 
in the values of peaceful coexistence among all 
peoples, and the newly elected Government has 
decided to include in its programme, for the first time, 
a specific mandate for peace. The objective is to 
promote, also in collaboration with volunteer 
associations and by supporting international 
cooperation, any useful initiative to affirm and 
safeguard that important objective. 
 Therefore, the institutions of San Marino, in 
response to the United Nations appeal, decided to 
celebrate the International Day of Peace on 
21 September. That occasion was also marked by the 
opening of a public subscription to raise funds for the 
victims of conflicts to be devolved to the Office of the 
United Nations High Commissioner for Refugees. 
 My country will guarantee its active support for 
the Pan-European Campaign on Violence against 
Women, in particular domestic violence, which will be 
launched during San Marino’s chairmanship of the 
 
 
17 06-53341 
 
Committee of Ministers of the Council of Europe, in 
parallel with the celebration of the International Day 
for the Elimination of Violence against Women. 
Moreover, it will strongly support the development of 
the Council of Europe programme “Building a Europe 
for and with Children”. 
 Another particularly important occasion will be 
the participation of San Marino in the United Nations 
Global Youth Leadership Summit, which will examine 
the contribution of young people to the achievement of 
the Millennium Development Goals, with particular 
reference to sport, development and peace, and will 
provide the youth organizations with the necessary 
guidelines for future action. 
 San Marino greatly appreciates the successful 
outcome of the work of the group established to draft 
an international convention on the protection of 
persons with disabilities. Indeed, my country is 
becoming increasingly aware of and attentive to the 
problems and rights of disabled people. In this regard, 
only two weeks ago, the San Marino Parliament 
approved an agenda inviting the Government to sign 
and ratify the Convention as soon as possible and to 
take measures in support of the principles contained 
therein. 
 Let me underscore how, despite all the difficulties 
and divisions, the United Nations still demonstrates its 
ability to put in place all initiatives and activities 
which are at the core of its very existence. It is, 
therefore, a duty for all States to keep alive the flame 
of ideals and the determination that constitute the 
foundations of the Organization’s identity and, at the 
same time, the crucial point of reference for all of our 
actions, both at the national level and also in terms of 
international cooperation. 
 Prompted by this conviction, and strongly 
committed to guaranteeing a constant and constructive 
contribution, we would like to express our best wishes 
to the President, to the Secretary-General — to whom 
we reiterate our most sincere appreciation and highest 
esteem for his dedicated commitment during these 
years at the helm of the United Nations — and to all 
colleagues and representatives who share the same 
conviction. 